DETAILED ACTION
1.	Claims 1-20 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10817609. Although the conflicting claims are not identical, they are not patentably distinct because of the claim correspondence given below: 

Claim 1 of the pending application
Claim 1 and claim 11 of the patent
A [[game]] cloud server, comprising: one or more processing units that virtually supports different [[gaming]] applications according to a gaming operating mode; and an operating mode selector that is coupled to the one or more processing units, including: a virtual fusing register that selects the [[gaming]] operating mode for executing the different virtually supported gaming applications,
An operating mode selector for a virtual machine supported by a cloud server having a GPU, comprising: a virtual fusing register configured to select an operating mode for the virtual machine that is independent of an operating system of the cloud server, wherein the cloud server provides different virtually supported applications and the virtual machine provides one of the different virtually supported applications in accordance with the operating mode; (claim 1)
a security processor that enables a secure virtual fusing based on documented security files authorizing selection of the gaming operating mode, separately from executing an operating system of the one or more processing units, wherein the [[gaming]] operating mode is a reconfigurable operating mode selectable from at least one signed license file of the documented security files.
and a security processor coupled to the virtual fusing register and configured to enable a secure virtual fusing based on documented security files authorizing selection of the operating mode for operating the virtual machine on the GPU, wherein the operating mode is one of two or more reconfigurable operating modes selectable from signed license files of the documented security files (claim 1)
wherein the operating mode includes a gaming mode (claim 11)


For claims 2 and 10 of the pending application, claim 9 of patent provides the limitations. 

For claims 3, 11, claims 5 and 10 of patent provides the corresponding limitations. 

For claim 4, and 18, claim 8 and 18 provide the limitations. 
For claims 5, 13, claim 5 of the patent provide the corresponding limitations. 

For claims 6-7, claim 20 mentions the corresponding limitations. 

For claims 8, 16, claim 7 mentions GPU. 

For claim 9, the above table provides the claim correspondence except PROM . Further correspondence is provided in claim 8 of the patent. The re-programmable ROM is mentioned in claim 8 of the patent. 

For claim 12, claim 1 of the patent provides the corresponding limitations. 

For claim 14, claim 13 provides the limitations.  

For claim 15, claim 14 of the patent provides the limitations. 

For claim 17, claim 1, claim 8, claim 11 and claim 15 provides the corresponding limitations. For the limitations “providing game application to a user device”, claim 4 mentions end user devices. Therefore, end user is connected via a network. Claim 11 mentions a gaming mode. Thus end user is connected to games of the cloud and able to get the gaming application based on the license file. 
For claim 19, claim 11 provides the limitations. 
For claim 20, claim 4 and claim 11 mention user device with license files and gaming mode. Thus, claim 20 is obvious over claims 4 and 11. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudlow et al (US Patent Application Publication 2013/0275376), in view of Mauro II (US Patent Application Publication 2007/0118880; cited in IDS). 

For claim 1, Hudlow et al teach the following limitations: A game cloud server (102 in Fig 2; [0007]; [0091]) , comprising: one or more processing units (208  in Fig 2) that virtually supports different gaming applications ([0070] mentions that component servers  supports execution of virtual machines; [0116]) according to a gaming operating mode ([0090] mentions various modes; “gaming service” includes gaming software and provides gaming operating mode); and an operating mode selector that is coupled to the one or more processing units (Fig 1; 103 and 180; 102 in Fig 2 includes the operating mode selector hardware and software), including: a virtual fusing register ([0119]-[0120] mentions validation results; [0142] mention that the valid deployment is determined and stored in the database; the validation provides the virtual fusing register for selecting the gaming mode; [0117] and [0118] mention that files embody gaming software and/or casino management; thus gaming mode is selected based on validation as explained in [0116]-[0120]) that selects the gaming operating mode for executing the different virtually supported gaming applications ([0117]-[0118] mention that gaming and/or management is selected; [0096]), and a security processor (validation server 207 in Fig 2; [0116]; validation processor is secure as explained in [0122]) that enables a secure virtual fusing (Fig 5 and Fig 6; step 535 comprises enabling of the secure virtual fusing) based on documented security files authorizing selection of the gaming operating mode (108 and 111 are the documented security files in Fig 1 that authorizes the selection of gaming mode as explained in [0084]-[0085] and [0119]; these files determine and authorize various regulatory jurisdictions for gaming) , separately from executing an operating system of the one or more processing units (validation server 207 and component server 208 are different Fig 2), wherein the gaming operating mode is a reconfigurable operating mode selectable from at least one signed license file of the documented security files (the documented files include signed license file as explain in [0076] [0112] [0122] [0137]; therefore the documented security files implementing the gaming operating mode selects the mode from signed license file; the operating mode is reconfigurable based on jurisdiction and type as explained in [0085] and [0090]).

Hudlow et al do not explicitly mention virtual fusing register, however the validation result storing database mentioned in [0142] can be considered as the virtual fusing register because the validation server loses the value on reboot and computes in every reboot ([0141]). However, for further clarification Examiner cites Mauro, II that teaches the following limitations: An operating mode selector ([0072] and [0077] mentions about selecting debug settings), comprising: a virtual fusing register (fuse override registers mentioned in [0072] and [0078]; the fuse override registers are set by the trusted software) coupled to a hardware device (Fig 1 and Fig 2) and configured to select an operating mode for the hardware device ([0078] mentions that override registers may be initialized to desired values; [0072] mentions that override registers selectively re-enable desired functions) 

It would have been obvious to one ordinary skill in the art before the effective filing date of the application to combine the teachings of Hudlow and Mauro II. One ordinary skill would be motivated to provide a virtual fusing register and secure virtual fusing of Mauro in Hudlow, since virtual fusing register and a secure virtual fusing provide a configurable operating mode via documented security files along with default operating mode via fuse as explained above, providing the flexibility of being controlled by chip manufacturer with resistant to attack and also a default mode operation ([0072]; [0069] Mauro). The ordinary skill would have been motivated to employ the virtual machines and the corresponding hardware/software of Hudlow with virtual fusing register and secure virtual fusing with a default mode from Mauro since the virtual fusing provide various settings for different users and enhances flexibility of operation. 

For claim 2, Mauro teaches permanent fusing ([0071]-[0072]). 

For claim 3, Hudlow teaches hashing algorithms (signature) and bitwise comparion ([0121]-[0122]), which includes secure signed microcode. 

For claim 4, cited art does not explicitly mention reprogrammable ROM. However, reprogrammable ROM storing license file is well known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to have reprogrammable ROM to provide flexibility in the system. 

For claim 5, Hudlow mentions that limited sets of users can configure ([0114]). Therefore, the master key verifies the signatures of hash algorithms. The validation activates the deployment. 

For claim 6, user can select the mode (Fig 3, Fig 4 of Hudlow). 

For claim 7, gaming mode is one selectable mode ([0090][0095]-[0096]; Hudlow)

For claim 8, component serve includes graphics processor ([0002]-[0005]; Hudlow)

For claim 9, Hudlow et al teach the following limitations: A method of operating a cloud server (102 in Fig 2; [0007]; [0091]), comprising: receiving a request for operating a virtual machine using one or more processing units of the cloud server ([0070] mentions that component servers  supports execution of virtual machines; [0116]; the user originates the request in [0071]), wherein the one or more processing units supports at least one gaming operating mode for selection and operation of virtual machines ([0090] mentions various modes; “gaming service” includes gaming software and provides gaming operating mode; [0070]-[0071]), and the cloud server has an operation system separate from the at least one game operating mode  (validation server 207 and component server 208 are different Fig 2 and have different OSs); providing secure virtual fusing to select operating the virtual machine according to the at least one gaming operating mode (Fig 1; 103 and 180; 102 in Fig 2 includes the operating mode selector hardware and software; [0119]-[0120] mentions validation results; [0142] mention that the valid deployment is determined and stored in the database; the validation provides the virtual fusing register for selecting the gaming mode; [0117] and [0118] mention that files embody gaming software and/or casino management; thus gaming mode is selected based on validation as explained in [0116]-[0120]; [0117]-[0118] mention that gaming and/or management is selected; [0096]); and enabling the secure virtual fusing ( Fig 5 and Fig 6; step 535 comprises enabling of the secure virtual fusing) based on documented security files that authorize selection of the at least one gaming operating mode independent of the operation system of the cloud server (108 and 111 are the documented security files in Fig 1 that authorizes the selection of gaming mode as explained in [0084]-[0085] and [0119]; these files determine and authorize various regulatory jurisdictions for gaming), wherein the documented security files are included employed to initialize secure processing for the secure virtual fusing  (the documented files include signed license file as explain in [0076] [0112] [0122] [0137]; therefore the documented security files implementing the gaming operating mode selects the mode from signed license file; the operating mode is reconfigurable based on jurisdiction and type as explained in [0085] and [0090]). 
Hudlow et al do not explicitly mention virtual fusing register, and the reprogrammable ROM storing the security files; however the validation result storing database mentioned in [0142] can be considered as the virtual fusing register because the validation server loses the value on reboot and computes in every reboot ([0141]). However, for further clarification Examiner cites Mauro, II that teaches the following limitations: An operating mode selector ([0072] and [0077] mentions about selecting debug settings), comprising: a virtual fusing register (fuse override registers mentioned in [0072] and [0078]; the fuse override registers are set by the trusted software) coupled to a hardware device (Fig 1 and Fig 2) and configured to select an operating mode for the hardware device ([0078] mentions that override registers may be initialized to desired values; [0072] mentions that override registers selectively re-enable desired functions) 

It would have been obvious to one ordinary skill in the art before the effective filing date of the application to combine the teachings of Hudlow and Mauro II. One ordinary skill would be motivated to provide a virtual fusing register and secure virtual fusing of Mauro in Hudlow, since virtual fusing register and a secure virtual fusing provide a configurable operating mode via documented security files along with default operating mode via fuse as explained above, providing the flexibility of being controlled by chip manufacturer with resistant to attack and also a default mode operation ([0072]; [0069] Mauro). The ordinary skill would have been motivated to employ the virtual machines and the corresponding zones of Hudlow with virtual fusing register and secure virtual fusing with a default mode from Mauro since the virtual fusing provide various settings for different users and enhances flexibility of operation. cited art does not explicitly mention reprogrammable ROM. However, reprogrammable ROM storing license file is well known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to have reprogrammable ROM to provide flexibility in the system. 

For claim 10, Mauro teaches permanent fusing ([0071]-[0072]). 

For claim 11, Hudlow teaches hashing algorithms (signature) and bitwise comparion ([0121]-[0122]), which includes secure signed microcode. 

For claim 12, gaming mode is one selectable mode and another is management based on the license files in 108 ([0090][0095]-[0096]; Hudlow)

For claim 13, Hudlow mentions that limited sets of users can configure ([0114]). Therefore, the master key verifies the signatures of hash algorithms. The validation activates the deployment. 

For claim 14, hash mentioned in Hudlow [0122] is a cryptographic signature. 

For claim 15, Mauro teaches permanent fusing ([0071]-[0072]), which is default. Hudlow teaches virtual machine can be rolled backed to earlier version ([0142]). Therefore, when verification fails, default mode can be activated that allows roll back software. 


For claim 16, component serve includes graphics processor ([0002]-[0005]; Hudlow)

For claim 17, Hudlow teaches the following limitations: A method of playing a game on a game cloud server (102 in Fig 2; [0007]; [0090]-[0091]), comprising: operating a virtual machine on the game cloud server ([0070] mentions that component servers  supports execution of virtual machines; [0116] Fig 1) according to a gaming operating mode ([0090] mentions various modes; “gaming service” includes gaming software and provides gaming operating mode), wherein the gaming operation mode is selected via secure virtual fusing ([0119]-[0120] mentions validation results; [0142] mention that the valid deployment is determined and stored in the database; the validation provides the virtual fusing register for selecting the gaming mode; [0117] and [0118] mention that files embody gaming software and/or casino management; thus gaming mode is selected based on validation as explained in [0116]-[0120]), which is enabled  ( Fig 5 and Fig 6; step 535 comprises enabling of the secure virtual fusing) based on documented security files that authorize selection of the gaming operating mode independent of an operation system of the game cloud server (the documented files include signed license file as explain in [0076] [0112] [0122] [0137]; therefore the documented security files implementing the gaming operating mode selects the mode from signed license file; the operating mode is reconfigurable based on jurisdiction and type as explained in [0085] and [0090]); and providing, from the game cloud server, a game application to a user device via a network ([0078]-[0088]).

Hudlow et al do not explicitly mention virtual fusing register, however the validation result storing database mentioned in [0142] can be considered as the virtual fusing register because the validation server loses the value on reboot and computes in every reboot ([0141]). However, for further clarification Examiner cites Mauro, II that teaches the following limitations: An operating mode selector ([0072] and [0077] mentions about selecting debug settings), comprising: a virtual fusing register (fuse override registers mentioned in [0072] and [0078]; the fuse override registers are set by the trusted software) coupled to a hardware device (Fig 1 and Fig 2) and configured to select an operating mode for the hardware device ([0078] mentions that override registers may be initialized to desired values; [0072] mentions that override registers selectively re-enable desired functions) 

It would have been obvious to one ordinary skill in the art before the effective filing date of the application to combine the teachings of Hudlow and Mauro II. One ordinary skill would be motivated to provide a virtual fusing register and secure virtual fusing of Mauro in Hudlow, since virtual fusing register and a secure virtual fusing provide a configurable operating mode via documented security files along with default operating mode via fuse as explained above, providing the flexibility of being controlled by chip manufacturer with resistant to attack and also a default mode operation ([0072]; [0069] Mauro). The ordinary skill would have been motivated to employ the virtual machines and the corresponding zones of Hudlow with virtual fusing register and secure virtual fusing with a default mode from Mauro since the virtual fusing provide various settings for different users and enhances flexibility of operation. 

For claim 18, cited art does not explicitly mention reprogrammable ROM. However, reprogrammable ROM storing license file is well known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to have reprogrammable ROM to provide flexibility in the system. 

For claim 19, Hudlow Fig 2 207 and 208 are validation and component server with processors. 

For claim 20, client terminal provides the request shown in Fig 4 of Hudlow; [0093]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday 9:00 -6:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/FAHMIDA RAHMAN/
Primary Examiner, Art Unit 2116